Title: To James Madison from Leven Powell, 16 December 1802 (Abstract)
From: Powell, Leven
To: Madison, James


16 December 1802, Middleburg, Loudoun County, Virginia. Had intended to deliver the enclosed papers [not found] in person “last week” but was prevented from going to Washington by business in Alexandria and Loudoun County. “The Serious sum which I have at Stake and its certain loss without the interferrence of Government will I hope be a Sufficient Apology for troubling you on the Occasion.” The enclosed papers fully explain the case, and he hopes it will “merit instructions” to Livingston. “The money depositted has either been used by that Government or still remains where it was placed, in either Case … the French Government should reimburse me for it has either had the use of the money or has it not to redeem. The Acceptances alluded to are now in Holland but could be had at any time, if however this Case should be thought worthy of Attention I suppose all that our Minister could do with the French Government would be to fix the principle, that being done I could have the business finished by an Agent.” Notes that he went to Philadelphia in 1796 to lay the case before Congress but “was advised by Gentlemen there to decline doing any thing in the matter untill a general peace should take place when they beleived that the French Government would make such Arrangements as would enable all those of a friendly Nation who had suffered by its measures to obtain Justice.” Mentions that he left a short statement with Pickering in 1800 but has “never understood whether any thing was done with it.”
 

   
   RC (DNA: RG 76, French Spoliations, 1791–1829); draft (ViW). RC 1 p. Docketed by Wagner.




   
   Revolutionary War veteran and Federalist Leven Powell (1737–1810) represented Loudoun County in the Virginia House of Delegates several times and served in the Sixth Congress from 1799 to 1801 (PJMWilliam T. Hutchinson et al., eds., The Papers of James Madison (1st ser., vols. 1–10, Chicago, 1962–77, vols. 11–17, Charlottesville, Va., 1977–91)., 12:345 n. 3).



   
   For Powell’s claim, see JM to Livingston, 12 Apr. 1803.


